Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5+ are objected to because of the following informalities:  in correct renumbering starting from claim 5, which needs to be claim 4.   Hereinafter the examiner will renumber the claims starting from claim 5 as claim 4.    Also claim 8 is missing a period.  Claim 9 (line 12) after “the second interior surface., should be --;-- and not a period. 
	In addition, applicant needs to be consistent with the recitation of “subcomponent”, whereas some of the part are define as “component” (e.g. claims 8, 9, and 16).
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 [i.e. 9], 10, 11 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The same issues with respect to the “light pipes” are applicable to claims 10 (i.e. 11), 10 and 16-19, as discussed above.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 11, 13 and 18 of U.S. Patent No. 10,016,669 in view of Blair et al US 9,557,038 (“Blair”) and/or Albano et al US 2012/0169589 (“Albano”).
	Claims 1, 5 11, 13 and 18 claim the subject matter of the above claims, regarding first and second subcomponents each including a complimentary ridges and valleys (in the patents define as keyed features including complimentary edges) as the subcomponents connected/attached to each other and forming an interior void to house the signal transmitter within, with the exception of at least sensor and at least one antenna.
	However, the use of sensor and antenna is well known in the art as taught by Blair (controller 202 disposed on PCB 170, coupled to indicators 208, communication device 206, and imagining device 209)( Fig. 4 in conjunction to 9:63-14:26) and/or Albano accelerometers 106 and 108; controller 202, and antenna 214 (Fig. 2; pars. [0049]-[0054]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the ‘669 to include at least sensor and at least one antenna for the reason that a skilled artisan would have been motivated in utilizing known electronic features such as sensor and antenna that are part of an electronic system that is configure to sense and transmit a require, suitable, desire, and etc. data.
	Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 11 of U.S. Patent No. 10,343,042 in view of Blair et al US 9,557,038 (“Blair”) and/or Albano et al US 2012/0169589 (“Albano”).
	Claims 1-4 and 11 claim the subject matter of the above claims, regarding first and second subcomponents each including a complimentary ridges and valleys (in the patents define as keyed features including complimentary edges) as the subcomponents connected/attached to each other and forming an interior void to house the signal transmitter within, with the exception of at least sensor and at least antenna.
	However, the use of sensor and antenna is well known in the art as taught by Blair (controller 202 disposed on PCB 170, coupled to indicators 208, communication device 206, and imagining device 209)( Fig. 4 in conjunction to 9:63-14:26) and/or Albano accelerometers 106 and 108; controller 202, and antenna 214 (Fig. 2; pars. [0049]-[0054]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the ‘042 to include at least sensor and at least one antenna for the reason that a skilled artisan would have been motivated in utilizing known electronic features such as sensor and antenna that are part of an electronic system that is configure to sense and transmit a require, suitable, desire, and etc. data.
	Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 23 of U.S. Patent Application No. 16/503,061 in view of Blair et al US 9,557,038 (“Blair”) and/or Albano et al US 2012/0169589 (“Albano”).
	Claims 8 and 23 claim the subject matter of the above claims, regarding first and second subcomponents each including a complimentary ridges and valleys (in the patents define as keyed features including complimentary edges) as the subcomponents connected/attached to each other and forming an interior void to house the signal transmitter within, with the exception of at least sensor and at least antenna.
	However, the use of sensor and antenna is well known in the art as taught by Blair (controller 202 disposed on PCB 170, coupled to indicators 208, communication device 206, and imagining device 209)( Fig. 4 in conjunction to 9:63-14:26) and/or Albano accelerometers 106 and 108; controller 202, and antenna 214 (Fig. 2; pars. [0049]-[0054]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the ‘061 to include at least sensor and at least one antenna for the reason that a skilled artisan would have been motivated in utilizing known electronic features such as sensor and antenna that are part of an electronic system that is configure to sense and transmit a require, suitable, desire, and etc. data.
	Claims 9-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 11, 13 and 18 of U.S. Patent No. 10,016,669. 
	Claims 9-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 11 of U.S. Patent No. 10,343,042
	Claims 9-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 23 of U.S. Patent Application No. 16/503,061
	Although the claims at issue are not identical, they are not patentably distinct from each other because the above application and issues patents as well as the copending applications are claiming a similar device comprising first and second subcomponents each including a complimentary ridges and valleys (in the patents define as keyed features including complimentary edges) as the subcomponents connected/attached to each other and forming an interior void to house the signal transmitter within.    
	As it stated in MPEP 804 (B1) "Both of these situations require an obviousness analysis unless one of ordinary skill in the art would, on reading the potentially conflicting patent or application, at once envisage the invention claimed in the examined application. See AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014).” 
	Thus, it is clear that one of ordinary skill in the art would, on reading the potentially conflicting claims of the ‘669 and ‘042 Patents as well as ‘061 Application, and the above claims, at once envisage the invention claimed of the Patents and the Co-pending application within the claims of the above Application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 [i.e. claim 10], and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blair et al US 9,557,038 (“Blair”).
	As per claim 9, Blair discloses a thrown, projected and rolled device (illumination device 100)(Figs. 1-4; 1:52-3:28 and 3:47-14:39), comprising: 
	a first subcomponent and a second subcomponent, wherein the first subcomponent and the second subcomponent are matingly attached along outer edges of the first subcomponent and the second subcomponent (device 100 is formed by two identical, mirror body portions 110, matingly attached to each other along their edges, at ends 112)(Fig. 2; 5:37-6:40); 
	wherein the first subcomponent has a first interior surface and the second subcomponent has a second interior surface, and wherein the first interior surface includes a first set of concentrically arranged wedges and the second component has a second set of concentrically arranged wedges (each body member 110 includes peaks 114 and valleys 115; whereas the peaks 114 are complementary to the valleys 115 as the two body portions matingly attached to each other)(Fig. 2; 5:37-6:40); 
	wherein the first set of concentrically arranged wedges are positioned complimentary to the second set of concentrically arranged wedges, and wherein peaks of the first set of concentrically arranged wedges are constructed to fit into valleys of the second set of concentrically arranged wedges of the second interior surface[.]; (as discussed above each body member 110 includes peaks 114 and valleys 115; whereas the peaks 114 are complementary to the valleys 115 as the two body portions matingly attached to each other)(Fig. 2; 5:37-6:40)
	wherein the first and second subcomponent are identical in construction (body portions 110 are mirror image of each other)(Fig. 2; 5:37-50); 
	wherein the first interior surface and the second interior surface form an interior void (the matingly attached body portions 110 are forming a void to house electronic components such as PCB 170, power source 180, and etc.)(Figs. 2 and 3 (showing one body portion 110 interior, which is a mirror image of the second body portion); see also 6:41-7:4 regarding the void formed by the two body portions 110 to house the electronic features/system 200 (Fig. 4 in conjunction to 9:63+);
	 a signal transmitter operable to generate and emit electromagnetic radiation, wherein the signal transmitter includes at least one power source and at least one diode (the electronic features includes LED/illumination source 122 (7:41-8:34), power source 180 (9:19-30), as well as controller 202 disposed on PCB 170, coupled to indicators 208, communication device 206, and imagining device 209, as the illuminate device 100 is in communication with computing device (e.g. PDA, mobile telephone, and etc.)(see Fig. 4 in conjunction to 9:63-14:26, whereas Blair give a detail explanation regarding the electronic system 200 in communication and operation; note for example 10:3-16, 11:8-30 and 12:4-28 regarding signaling transmitting means of the device; see also 12:29+ as some of the configurations of the controller 202 related to the operation of the thrown, projected and rolled device illuminate device 100; see also 12:4-28); 
	and wherein the signal transmitter is sized and shaped to fit within the interior void (the electronic system 200 of the PCB 170 and power source 180 are size to be fixed within the void via posts 117 are including steps 119 (for the power source) and steps 118 (for the PCB-signal transmitter means/ electronic system 200).
	With respect to the device as a hockey puck as recites in the preamble it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	As per claim 13, with respect to wherein the signal transmitter includes twelve diodes, the device of Blair is dodecahedron having twelve sides, each body portion 110 includes twelve windows 104 that are receiving illumination modules 120 comprising diodes 122 (note 1:53-2:2; 2:61-66 and 4:7-29 in conjunction to Figs. 1 and 2 regarding the use of twelve windows in conjunction to light modules 120/illumination source 122 as diode/LED and alike; again see 7:41-8:36 regarding the light module 120/122 as a diode).
	As per claim 14, Blair discloses wherein the first subcomponent and the second subcomponent (body portions 110) are attached with an adhesive material applied to the first set of concentrically arranged wedges and the second set of concentrically arranged wedges(5:37-50 and 6:31-40).
	As per claim 15, Blair discloses wherein the first component and the second subcomponent (body portions 110) are seamlessly attached (Fig. 2 and 5:37-6:40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blair et al US 9,557,038 (“Blair”) in view of Okumura US 6,450,661 (“Okumura”) OR in the alternative further in view of Albano et al US 2012/0169589 (“Albano”).
	As per claim 1, Blair discloses a thrown, projected and rolled device (illumination device 100)(Figs. 1-4; 1:52-3:28 and 3:47-14:39) comprising: 
	a first subcomponent and a second subcomponent, wherein the first subcomponent and the second subcomponent are matingly attached along outer edges of the first subcomponent and the second subcomponent (device 100 is formed by two identical, mirror body portions 110, matingly attached to each other along their edges, at ends 112)(Fig. 2; 5:37-6:40); 
	wherein the first subcomponent has a first interior surface with a first set of ridges and valleys, and wherein the second subcomponent has a second interior surface with a second set of ridges and valleys, and wherein the first set of ridges and valleys and the second set of ridges and valleys are arranged concentrically on the first interior surface and the second interior surface, respectively (each body member 110 includes peaks 114 and valleys 115; whereas the peaks 114 are complementary to the valleys 115 as the two body portions matingly attached to each other)(Fig. 2; 5:37-6:40); 
	wherein the valleys of the first set of ridges and valleys are constructed to receive the ridges of the second set of ridges and valleys, and wherein the valleys of the second set of ridges and valleys are constructed to receive the ridges of the first set of ridges and valleys (as discussed above each body member 110 includes peaks 114 and valleys 115; whereas the peaks 114 are complementary to the valleys 115 as the two body portions matingly attached to each other)(Fig. 2; 5:37-6:40); 
	wherein the first interior surface and the second interior surface form an interior void (the matingly attached body portions 110 are forming a void to house electronic components such as PCB 170, power source 180, and etc.)(Figs. 2 and 3 (showing one body portion 110 interior, which is a mirror image of the second body portion); see also 6:41-7:4 regarding the void formed by the two body portions 110 to house the electronic features/system 200 (Fig. 4 in conjunction to 9:63+); 
	a signal transmitter operable to generate and emit electromagnetic radiation, wherein the signal transmitter includes at least one power source, at least one diode, at least one sensor, and at least one antenna (the electronic features includes LED/illumination source 122 (7:41-8:34), power source 180 (9:19-30), as well as controller 202 disposed on PCB 170, coupled to indicators 208, communication device 206, and imagining device 209, as the illuminate device 100 is in communication with computing device (e.g. PDA, mobile telephone, and etc.)(see Fig. 4 in conjunction to 9:63-14:26, whereas Blair give a detail explanation regarding the electronic system 200 in communication and operation; note for example 10:3-16, 11:8-30 and 12:4-28 regarding signaling transmitting means of the device; see also 12:29+ as some of the configurations of the controller 202 related to the operation of the thrown, projected and rolled device illuminate device 100; see also 12:4-28, as the use of sensors and alike as part of the illuminate device); 
	wherein the signal transmitter is sized and shaped to fit within the interior void, and wherein the signal transmitter is fixed with within the interior void (the electronic system 200 of the PCB 170 and power source 180 are size to be fixed within the void via posts 117 are including steps 119 (for the power source) and steps 118 (for the PCB-signal transmitter means/ electronic system 200); 
	and at least one light from the signal transmitter to an exterior surface of the first subcomponent or the second subcomponent (the illumination modules 120 comprises lights such LED 122 which can be any suitable light means)(see 7:41-8:36 regarding the light source/means; see also Figs. 1 and 2 as the illumination modules 120/122 are operatively coupled to the device 110 as to be transmitted/visible via the sides 102 of the body 101).
	With respect to the device as a hockey puck as recites in the preamble it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	Blair is not specific regarding the signal transmitter is fixed with adhesive within the interior void.
	Blair is not specific regarding one light pipe extending from the signal transmitter.
	With respect to utilizing an adhesive to fixed the signal transmitter within the void, such modification would have been nothing more than use of a known technique in the same way to safely and firmly fixed the signal transmitter (i.e. the electronic system) within the void to insure a proper function of the thrown, projected and rolled device as the signal transmitter is fixed and would not detached, that can be damage during use, i.e. as the device is thrown, projected and/or rolled.   
	With respect to one light pipe extending from the signal transmitter, in a field utilizing light sources and alike, Okumura discloses printed board 10 with extending light source including light emitting diode 15 within light pipe 20a (Figs. 1 and 2; 3:44-4:11, regarding the printed board and the extending light source; note Figs. 3-5 and 4:12-5:4 regarding the structure of the light pipe/device 20a to house the emitting diode 15).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Blair’s to further includes one light pipe extending from the signal transmitter as taught by Okumura for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results utilizing one light pipe extending from the signal transmitter suitable to house, cover and protect the diode which such pipe/covering is much desire within Blair especially when his device is design to be thrown, projected and rolled.
	Note: the examiner construed the electronic system 200 of Blair to include sensor and antenna as discussed above.  However, if there is any doubt regarding such interpretation and in the hope of expediting prosecution, the examiner notes that the use of at least senor and at least one antenna is well known as taught by Albano.
	In a similar field of device utilizing electronic transmitting means within a device suitable to be thrown and/or roll (e.g. par. [0019] and Figs. 7 and 8), Albano discloses a human interface device 200 (as sphere 100/200)(Figs. 1 and 2) utilizing accelerometers 106 and 108; controller 202, and antenna 214 (Fig. 2; pars. [0049]-[0054]).	
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Blair’s device to further include at least one sensor and at least one antenna as taught by Albano for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a thrown, projected and rolled illuminate device utilizing known electronic features such as sensor and antenna as known means that are configure to be a part of electronic system that is configure to sense and transmit a require, suitable, desire, and etc. data.
	As per claim 2, Blair discloses wherein the first subcomponent and the second subcomponent are identical in construction (body portions 110 are mirror image of each other)(Fig. 2; 5:37-50).
	As per claim 3, with respect to wherein the first interior surface and the second interior surface further include indentations sized to receive the at least one sensor and the at least one antenna, note Blair’s Fig. 3 as the steps, indentation, steps 118 size to receive PCB 170 (which includes the sensor and antenna means); note Albano’s Fig. 2 as the location of the accelerometer and antenna within the sphere device.
	Furthermore, a skilled artisan would have determined that any means to house the sensor and antenna (e.g. indentations, notches, nicks, dimples, and etc.) within the device would have been an obvious means that insure a safe and secure manner to house the sensor and antenna (part of the signal transmitter) within the device’s void.   
	As per claim 4 [5], with respect to wherein the at least one light pipe is sized to receive the at least one diode of the signal transmitter, note Okumura’s Figs. 1-5 and 4:12-5:4 regarding the light pipe/device 20a size to receive diose 15.
	As per claim 5, with respect to further comprising six diodes mounted on a top surface of the signal transmitter and six diodes mounted on a bottom surface of the signal transmitter, the device of Blair is dodecahedron having twelve sides, each body portion 110 includes six windows 104 that are receiving illumination modules 120 comprising diodes 122; within the modified device of Blair by the teaching of Okumura, the diodes/light pipes 15/20a are mounted to printed board 10 (Okumura’s Figs. 1 and 2) and thus six diodes are mounted in relation to the top body section and six upper/top  windows; whereas the other six diodes are mounted in corresponding to the lower body section and lower windows.  
	As per claim 6, with respect to further comprising six light pipes integrally formed in the first subcomponent and six light pipes integrally formed in the second subcomponent, as discussed above the device of Blair is dodecahedron having twelve sides, each body portion 110 includes six windows 104 that are receiving illumination modules 120 comprising diodes 122; within the modified device of Blair by the teaching of Okumura, the diodes/light pipes 15/20a are mounted to printed board 10 (Okumura’s Figs. 1 and 2) and thus six diodes are mounted in relation to the top body section and six upper/top  windows; whereas the other six diodes are mounted in corresponding to the lower body section and lower windows 
	As per claim 7, Blair discloses wherein the first subcomponent and the second subcomponent (body portions 110) are permanently attached with an applied adhesive material (5:37-50 and 6:31-40).
	As per claim 8, Blair discloses wherein the first component and the second subcomponent (body portions 110) are seamlessly attached (Fig. 2 and 5:37-6:40).
	As per claim 16 [i.e. 17], since the claim’s limitations are very similar to claim 1, the examiner states that claim 16 is rejected over Blair and Okumura for the same reasons discussed above with respect to claim 1 (the reference to Albano is only in the alternative and not related to the rejection of claim 16). It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	As per claim 17, with respect to wherein at least one first light pipe of the at least two light pipes is formed within the first subcomponent, and wherein at least one second light pipe of the at least two light pipes is formed within the second subcomponent, and wherein the at least two light pipes are constructed to receive the at least two diodes of the signal transmitter, Blair is dodecahedron having twelve sides, each body portion 110 includes six windows 104 that are receiving illumination modules 120 comprising diodes 122; within the modified device of Blair by the teaching of Okumura, the diodes/light pipes 15/20a are mounted to printed board 10 (Okumura’s Figs. 1 and 2) within the modified device of Blair by the teaching of Okumura, the diodes/light pipes 15/20a are mounted to printed board 10 (Okumura’s Figs. 1 and 2) and thus six diodes are mounted in relation to the top body section and six upper/top windows; whereas the other six diodes are mounted in corresponding to the lower body section and lower windows.  
	As per claim 18, Blair discloses wherein the first set of concentrically arranges wedges and the second set of concentrically arranged wedges are each include three rows of alternating peaks and valleys (Fig. 2; 5:51-6:40; see also the examiner’s markings in conjunction to Blair’s Fig. 2 regarding three row of peaks and valleys).
	As per claim 19, Blair discloses wherein the three rows of alternating peaks and valleys are divided into at least two subsets, wherein the alternating peaks of a first of the at least two subsets are constructed with an inverted pattern of the alternating peaks and valleys a second of the at least two subsets (Fig. 2; 5:51-6:40; see also the examiner’s markings in conjunction to Blair’s Fig. 2 regarding three row of peaks and valleys; whereas the first subset construed as the front three valley and peaks , and the second subset as the rear/back three valleys and peaks).
Examiner’s markings 

    PNG
    media_image1.png
    1162
    929
    media_image1.png
    Greyscale

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blair as applied to claim 9 above, and further in view of Okumura.
	As per claim 10, Blair is not specific regarding wherein the first subcomponent and second subcomponent include one or more light pipes constructed to receive one or more diodes.
	However, in a field utilizing light sources and alike, Okumura discloses printed board 10 with extending light source including light emitting diode 15 within light pipe 20a (Figs. 1 and 2; 3:44-4:11, regarding the printed board and the extending light source; note Figs. 3-5 and 4:12-5:4 regarding the structure of the light pipe/device 20a to house the emitting diode 15).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Blair’s wherein the first subcomponent and second subcomponent include one or more light pipes constructed to receive one or more diodes as taught and suggested by Okumura for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results utilizing light pipes extending from a signal transmitter/printed board suitable to house, cover and protect the diodes which such pipe/covering is much desire within Blair especially when his device is design to be thrown, projected and rolled.
	As per claim 11, with respect to wherein the one or more light pipes extend from the interior surface of the first subcomponent to an exterior surface of the first subcomponent or from the interior surface of the second subcomponent to an exterior surface of the second subcomponent, within the modified device of Blair by the teaching of Okumura, the diodes/light pipes 15/20a are mounted to printed board 10 (Okumura’s Figs. 1 and 2), and some of diodes are mounted in relation to the top body section (i.e. first subcomponent) and the upper/top windows; whereas some/other diodes are mounted in corresponding to the lower body section and lower windows (i.e. second subcomponent).   
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blair.
	As per claim 12, Blair discloses wherein the interior void is sized and shaped to securely contain the signal transmitter and at least one power source, and wherein the signal transmitter and at least one power source are attached within the interior void (the electronic system 200 of the PCB 170 and power source 180 are size to be fixed within the void via posts 117 are including steps 119 (for the power source) and steps 118 (for the PCB-signal transmitter means/ electronic system 200).
	With respect to utilizing an adhesive to attached the signal transmitter and the power source within the void, such modification would have been nothing more than use of a known technique in the same way to safely and firmly fixed the signal transmitter (i.e. the electronic system) within the void to insure a proper function of the thrown, projected and rolled device as the signal transmitter and the power source are fixed and would have not detached, that can be damage during use, i.e. as the device is thrown, projected and/or rolled.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; note the list of references on the 892 form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.K/Examiner, Art Unit 3711                                                                                                                                                                                                        
/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711